PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Deng et al.
Application No. 15/799,874
Filed: 31 Oct 2017
For: Array Power Supply-Based Screening of Static Random Access Memory Cells for Bias Temperature Instability
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed April 23, 2021.

On October 22, 2019, the examiner issued a non-final Office action, which set a shortened statutory period for reply of three months from the mailing date of the Office action to avoid abandonment. No extensions of time pursuant to 37 CFR 1.136(a) were obtained. In the absence of receiving a timely and proper reply to the non-final Office action of October 22, 2019, the application became abandoned on January 23, 2020. On August 20, 2020, the Office issued a Notice of Abandonment.  

On March 7, 2021, applicant submitted a reply to the non-final Office action in the form of an amendment. On April 23, 2021, applicant submitted the present petition, a $2100 petition fee as set forth in § 1.17(m), and an appropriate statement of unintentional delay.  

The Office finds that applicant has met the requirements for revival of the application under 37 CFR 1.137(a) due to unintentional delay in filing the reply to the non-final Office action.

The petition under 37 CFR 1.137(a) is GRANTED.

This application is being forwarded to Technology Center Art Unit 2825 for review of the reply filed on March 7, 2021.  

Inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/Christina Tartera Donnell/

Christina Tartera Donnell
Attorney Advisor
Office of Petitions